      Case 2:20-cv-00349-JAM-DB Document 14 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AZHAR LAL,                                        No. 2:20-cv-0349 JAM DB P
12                        Plaintiff,
13              v.                                      ORDER
14    UNITED STATES OF AMERICA, et al,
15                        Defendants.
16

17          Plaintiff is a state inmate proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983. Presently before the court is plaintiff’s second extension of time to file objections. (ECF

19   No. 13.)

20              On May 4, 2020, the court issued an order and findings and recommendations directing

21   plaintiff to file a motion to proceed in forma pauperis, dismissing the complaint with leave to

22   amend, and recommending that his motion for preliminary injunction be denied. (ECF No. 7.)

23   Plaintiff states that he needs more time to file his objections because inmates have been

24   prohibited from physically attending the law library due to the COVID-19 pandemic. Good cause

25   appearing the court will grant the motion. However, plaintiff is warned that no further extensions

26   of time to file objections will be granted absent extraordinary circumstances.

27   ////

28   ////
      Case 2:20-cv-00349-JAM-DB Document 14 Filed 06/29/20 Page 2 of 2

 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s motion for an extension of time (ECF No. 13) is granted; and

 3             2. Plaintiff is granted thirty days from the date of this order to file his objections.

 4   Dated: June 29, 2020
                                                        /s/ DEBORAH BARNES
 5                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/lal0349.eot(2)
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
